Citation Nr: 0516432	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from January 1966 to January 
1970.

This appeal arises from a January 2003 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to acoustic trauma during 
service.

3.  The veteran currently suffers from bilateral tinnitus 
that is associated with, and can be attributed to, his 
bilateral sensorineural hearing loss that is related to his 
exposure to acoustic trauma during service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are silent regarding 
complaints, findings or diagnoses of tinnitus.

On the November 2002 claim, the veteran indicated that he had 
not received any treatment for bilateral tinnitus since 
service.

On VA audiology examination in November 2004, the examiner 
noted that the veteran's claims folder had been reviewed.  
Reportedly, the veteran had not received any treatment for 
tinnitus since service.  He reported that he suffered from 
bilateral tinnitus that had been present as long as he could 
remember.  During service, the veteran worked on an aviation 
flight line and hearing protection was not routinely used.  
Since service, he had not been exposed to acoustic trauma as 
a bus driver.  On audio evaluation, the diagnoses were 
bilateral sensorineural hearing loss and bilateral tinnitus.  
With regard to tinnitus, the examiner noted that the veteran 
could be on some medications or that there could be other 
factors that may contribute to the presence of tinnitus.  The 
examiner concluded that a nexus to service could not be 
determined without resorting to speculation.  It was opined 
that it was at least as likely as not that bilateral 
sensorineural hearing loss was caused by inservice acoustic 
trauma.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he suffers from bilateral 
tinnitus that is the result of acoustic trauma suffered 
during service.  The evidence supports this claim.

By rating decision in January 2005, service connection was 
granted for bilateral sensorineural hearing loss that was the 
result of inservice acoustic trauma.  In light of the award 
of service connection for bilateral hearing loss, the Board 
also finds that the evidence supports an award of service 
connection for bilateral tinnitus.  

In reaching the foregoing conclusion, the Board notes that 
the medical evidence of record reflects that the veteran's 
bilateral hearing loss has been described as a sensorineural 
hearing loss.  In this regard, medical treatises, indicate 
that the cause of tinnitus can usually be determined by 
finding the cause of the associated hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 178 (Anthony S. 
Fauci et. al. eds., 15th ed. 2001).  Under the circumstances, 
the Board is persuaded that the veteran has difficulties with 
tinnitus that are associated with, and can be attributed to, 
his service-connected sensorineural hearing loss.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  See 38 C.F.R. § 3.102 (2004).  

Accordingly, the Board concludes that the evidence supports 
the veteran's claim of service connection for bilateral 
tinnitus. 

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to service 
connection for tinnitus) is being granted in full, the Board 
finds no prejudice has resulted to the veteran's due process 
rights by the Board's action in this matter.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


